Citation Nr: 1615422	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to Department of Veterans' Affairs death benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to December 1973.  He died in May 2008.  The appellant is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over this matter was subsequently transferred to the Regional Office (RO) in Winston-Salem, North Carolina.  This matter was remanded in October 2015 to ensure compliance with contested claims procedures.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to be recognized as the deceased Veteran's surviving spouse.  Because allowance of her appeal would result in a loss of benefits to E.W., this is a simultaneously contested claim.  38 C.F.R. § 20.3(p) (2015).

Special procedural regulations are applicable in simultaneously contested claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  Further, under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2015).  

In a January 2016 VA Form 9, Appeal to Board of Veterans' Appeals, E.W.'s accredited representative, Georgia Department of Veterans Services, requested a videoconference hearing on her behalf.  Although E.W. is not the appellant and is not required to file a substantive appeal; as a contested claimant, she is entitled to a hearing upon request.  Because videoconference (and Travel Board) hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  On Remand, a videoconference hearing in accordance with E.W.'s request should be scheduled with appropriate notice to both parties in accordance with the contested claim procedures.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule a hearing before the Board at the RO.  Pursuant to contested claims procedures, the AOJ must notify the E.W., the appellant and their representatives of the date, time, and location of the hearing.  The AOJ should be sure to provide notification to both parties of the provisions of 38 C.F.R. § 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  The AOJ must ensure that all notice is sent to the correct address of record for each party to be contacted.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

